BARFIELD, Judge.
We AFFIRM the award of the expert witness fee for the attorney who testified *1354as an expert regarding the value of a reasonable fee for the Smiths’ attorney. We REVERSE the attorney fee award and REMAND for redetermination of the amount of a reasonable fee in light of this court’s decision in United Services Automobile Association v. Smith, 527 So.2d 281 (Fla. 1st DCA 1988), and the fee agreement limitation imposed in Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985).
JOANOS and WIGGINTON, JJ., concur.